Citation Nr: 0835896	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-37 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
Crohn's disease, and if so, whether service connection is 
warranted for the claimed disability.

2.  Entitlement to an increased disability rating for 
residuals of fracture, left OS calsis, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The issues of entitlement to service connection for Crohn's 
disease and increased rating for service-connected residuals 
of fracture, left OS calsis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2001 RO rating decision denied the veteran's 
request to reopen his previously disallowed claim of 
entitlement to service connection for Crohn's disease; the 
veteran did not appeal this April 2001 RO rating decision.

2.  Evidence associated with the claims file after the last 
final denial in April 2001 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The April 2001 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).
2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for Crohn's 
disease is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  In the case of a request to reopen a 
previously disallowed claim, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

For purposes of evaluating the veteran's request to reopen 
his claim for service connection for Crohn's disease, the 
Board notes that a lengthy discussion of VCAA notice is 
unnecessary as the Board is reopening this claim.  
Nevertheless, the Board observes that letters sent to the 
veteran in August 2005 and January 2006 adequately fulfilled 
VA's duty to provide notice in accordance with the VCAA.

VA also has a duty under the VCAA to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as well as various VA 
treatment records and private treatment records.  The Board 
finds that all relevant evidence necessary for an equitable 
disposition of the issue of reopening the veteran's claim has 
been obtained, and that this issue is therefore ready for 
appellate review.




Analysis

38 C.F.R. § 3.156(a) (2007) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in this matter, as 
issued in an April 2001 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records, VA examinations dating February 1972, 
September 2000, and January 2001, VA treatment records dated 
March 1996 through February 2001, and  private treatment 
records dated 1961 to 1971.

The veteran's initial claim of entitlement to service 
connection for Crohn's disease was denied by RO rating 
decision dated in February 1985.  This rating decision 
indicates that the basis for the RO's denial is the lack of 
evidence that the disease was incurred in or aggravated by 
service.  The veteran did not timely appeal this decision; 
therefore, it became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. 
§ 20.1103 (2007).  The veteran filed a request to reopen this 
previously disallowed claim, and in the April 2001 rating 
decision, the RO denies the veteran's request to reopen his 
claim for Crohn's disease because although he presented new 
evidence the evidence he presented was not material because 
it did not address the issue of in-service incurrence or 
aggravation.  The veteran did not timely appeal the RO's 
decision in April 2001; therefore, it became final.  Id.

The veteran filed another request to reopen this claim in 
June 2005. The RO again denied his request by rating decision 
dated in March 2006 on the basis of a lack of material 
evidence indicating that the current condition was incurred 
in or aggravated by service.  Following the RO's denial in 
April 2001, additional evidence was associated with the 
claims file, including a letter by a private physician 
stating that the veteran had been diagnosed with Crohn's 
disease at an earlier date than had been previously stated 
and that the veteran's exposure to defoliant chemicals could 
have had long-term deleterious effects on the veteran's 
autoimmune system.  

The Board finds that the private doctor's letter is both new 
and material evidence.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The doctor stated in the letter that he 
had been seeing the veteran since the late 1970s and that the 
veteran had been diagnosed with Crohn's disease in the 1960s.  
Previously considered evidence stated that the veteran was 
not diagnosed with Crohn's disease until 1973.  In addition, 
the doctor's statement that exposure to defoliant chemicals 
has deleterious effects on autoimmune diseases and that the 
veteran's exposure during service may be having a medical 
impact today.  In sum, the Board is of the opinion that the 
above described evidence is material to the veteran's claim 
because it suggests that the veteran had the disease in the 
time frame of his active service and provides a potential 
nexus to service.  Therefore, presuming the credibility of 
the evidence submitted, the evidence discussed above is 
considered new and material.  See Justus, supra.  Such 
evidence is so significant that it must now be considered in 
order to fairly decide the merits of these claims, and as 
such, the claim for entitlement to service connection for 
Crohn's disease must be reopened for full review.  38 C.F.R. 
§ 3.156(a).

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for Crohn's disease is 
reopened, and to this extent the claim is granted.


REMAND

The veteran was previously denied service connection for 
Crohn's disease in the February 1985, April 2001 and March 
2006 rating decisions.  This decisions indicate that the 
veteran's claim was denied due to the lack of evidence that 
the disease was incurred in or aggravated by service.

Following the April 2001 RO denial, the veteran submitted a 
letter by a private doctor in support of his claim for 
service connection for Crohn's disease.  The RO then 
proceeded to readjudicate the veteran's claim on its merits 
in the March 2006 rating decision.  The veteran timely 
appealed that decision, and in an August 2006 statement of 
the case, the RO continued the denial of service connection 
due to the lack of evidence that the disease was incurred in 
or aggravated by service.  The veteran filed a timely 
substantive appeal in December 2006.

The evidence submitted as new and material is presumed 
credible for purposes of determining whether a claim should 
be reopened.  However, after having determined that the 
evidence is new and material, the evidence must then be 
reviewed for its credibility.  The letter submitted by the 
private doctor states that the veteran was diagnosed with 
Crohn's disease in the 1960s.  Previously, the available 
evidence indicated that the veteran was diagnosed in 1973.  
The Board finds that a VA examination is needed to determine 
the etiology of the veteran's diagnosed Crohn's disease.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The private doctor's letter states that 
the veteran's exposure to defoliant chemicals during service 
may be having a current medical impact on the veteran's 
autoimmune system.

In addition, the veteran is service-connected for residuals 
of fracture, left OS calsis (claimed as left foot and left 
heel condition), currently evaluated as 20 percent disabling.  
In a March 2006 rating decision, the RO relied on a September 
2005 VA examination in assigning the veteran's 20 percent 
evaluation.  However, at the June 2008 Board hearing, the 
veteran asserted that his condition has increased in severity 
since the September 2005 VA examination.  Therefore, a new VA 
examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination).

Finally, the veteran stated at the June 2008 Board hearing 
that he was currently receiving treatment at both the 
Greenville and Columbia VAMCs.  These treatment reports are 
not of record and must be obtained.


Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of the veteran's diagnosed 
Crohn's disease.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  The 
examiner should address whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 
50 percent), that Crohn's disease is 
related to his military service.  The 
examiner should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was 
available for review.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

2.	The veteran should also be afforded a 
VA examination to ascertain the nature 
and severity of his service-connected 
residuals of fracture, left OS calsis.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  Application of 
38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).

3.	Obtain any VA treatment records from 
the Greenville and Columbia VAMC for 
the period from August 2006 to the 
present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue 
until it is determined that the records 
sought do not exist or that further 
efforts to obtain these records would 
be futile.

4.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought.  
Unless the benefits sought on appeal 
are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and 
afforded an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


